Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8th, 2021, has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  in the tenth line, the phrase “has a less rigidity” is grammatically incorrect. The phrase should be changed to “has a lower rigidity” or a similar grammatically correct statement.  Appropriate correction is required.

 







Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 9-10, and 19-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lim et al (US 2018/0162095A1).
With regards to claim 1, Lim discloses foldable display device (flexible display panel module) comprising a display panel 200 having a region directly above a first film portion 110 containing low elastic modulus material which prevents breakage during bending (i.e., a foldable region) and another region directly above second film portion 120 which does not contain such material (i.e., a non-foldable region outside the foldable region) (Lim: abstract; Figs. 10 and 18; para. [0018], [0030], [0092]-[0093]). The first film portion 110 and second film portion 120 are considered to constitute a supporting assembly, the first film portion 110 coinciding with a foldable portion configured to support the display panel 200, and the second film portion 120 coinciding with a non-foldable portion, also configured to support the display panel 200 (Lim: Figs. 10 and 18). The first film portion 110 is made of a lower elastic 
It is noted that since the foldable and non-foldable regions both farm part of a display panel, the foldable and non-foldable regions are both located in an area of the display panel (i.e., a display area).
Lim further indicates that the foldable portion (first film portion 110) comprises a first member (first film portion 110), and the non-foldable portion (second film portion 120) comprises a second member (second film portion 120), wherein due to the inclusion of lower elastic modulus material 130 within the first film portion 110, it follows that first film portion 110 has a modulus of elasticity which is lower than that of second film portion 120 (Lim: Figs. 10 and 18; para. [0096]). With regards to the first modulus of elasticity (i.e., modulus of elasticity of first film portion 110) being greater than a modulus of elasticity of the display panel, however, the Lim reference is not abundantly clear as to an explicit disclosure of this feature. It is noted that, as written, the entire display panel need not be of a material meeting the present claims, only that there exists a material within the display panel having an elastic modulus meeting the claims. Lim indicates the presence of a neutral surface adjustment member 150 including an organic layer which is easy to deform (Lim: para. [0094]; Figs. 10 and 18). The overall adjustment member is dictated by Lim to have a “low modulus” (Lim: para. [0094]). Lim teaches that a lower modulus is desired for the purpose of “reducing problems” (Lim: para. [0094]). Because the neutral surface adjustment member 150 is selected for the express purpose of reducing the elastic 
Lim additionally teaches the presence of a third member comprising a plurality of recesses 140 which are depicted as connected to and formed within the second member, the recesses extending from two opposite sides in a length direction of the recesses, the recesses arranged at intervals in a width direction of the third member (Lim: Figs. 16-19; para. [0117]).
With regards to the phrase “such that the plurality of recesses have a same length as a third member” it is noted that the claim language does not require each and every recess to have a same length as the third member. Rather the plurality of recesses, or the group of recesses as a whole, need only be the same length as the third member. Since the plurality of recesses extends across the entire 
Alternatively, Lim discloses the use of laser processing or etching to form the recesses, which is the same process as is used to form the claimed recesses according to the present specification (Lim: para. [0111] and [0116]). Lim teaches that the laser and etching processes can be used to form areas of increased surface area (i.e., increased dimensions) for the purpose of enabling stress dispersion (para. [0116]). This motivation is the same as the present specification for the purpose of elongating the recesses across the entire length of the third member (Lim: para. [0111] and [0116]). Given that Lim discloses the same process as Applicant’s, Lim teaches modifying its process to achieve greater recess dimensions, and Lim teaches increasing recess dimensions for the same purpose as the claimed invention (i.e., to produce increased stress dispersion), it is submitted that a person of ordinary skill in the art would have found it obvious to have adjusted the lengths of the pores of Lim, such that they extend across a same length as the third member of Lim, and a person of ordinary skill would have predicted the modification to have the same result as Applicant’s claimed recesses  (Lim: para. [0111] and [0116]).
With regards to claim 2, the supporting assembly of Lim is depicted as having a flat upper surface, the flat upper surface facing towards the display panel 200 (Lim: Figures 10 and 18).
With regards to claim 3, the supporting assembly of Lim is depicted as having an flat lower surface, the flat lower surface facing opposite the display panel 200 (Lim: Figures 10 and 18).
With regards to claim 4, as the first film 110 of Lim is responsible for forming the foldable region in the display panel located above the first film 110, it is clear that an orthogonal projection of the foldable region is within an orthogonal projection of the foldable portion (first film 110) (Lim: Figures 10 and 18).

With regards to claim 7, the plurality of recesses comprise openings facing towards the display panel (Lim: Figs. 10 and 18).
With regards to claim 9, the recesses of Lim are integrated into the first film portion 110, at least as can be best understood by the term “integrated” according to Figure 1 of the present drawings (Lim: Fig. 10).
With regards to claim 10, the first member is connected to the display panel in a direction perpendicular to the display panel, each of the first member and display panel having surfaces facing towards and away each other, such that they are flush with each other (Lim: Figs. 10 and 18). Furthermore, the first and second members have surfaces which are flush with each other and facing each other (Lim: Figs. 10 and 18).
With regards to claim 19, the structure of Lim further comprises a neutral bending material 150 disposed on a side facing away from the supporting assembly, yet connected to the flexible display panel (Lim: Figs. 10 and 18). The material 150 is considered to be a flexible cover plate, in that it is plate-shaped, it covers at least a portion of the display panel 200, and it is depicted as foldable (Lim: Figs. 10 and 18).
With regards to claim 20, since structure of Lim contains a display panel, it is considered to be a display apparatus (see above discussion).



Response to Arguments
Applicant’s arguments filed January 12th, 2021, with respect to the rejection under 35 U.S.C. 112(a), have been fully considered and are found persuasive. Applicant has removed the unsupported subject matter “wherein at least a part of each of the foldable region and the non-foldable region is located in a display area of the flexible display panel.” Therefore, the rejection has been withdrawn.
Applicant’s arguments directed to the grounds of rejection over the Lim reference have been considered, but they are not found persuasive.
Applicant appears to argue that the claimed invention distinguishes over Lim, in that each of the recesses of claim 1 have a same length as the third member. This argument is not found persuasive as it is not commensurate in scope with the present claims. Claim 1 recites that “the plurality of recesses have a same length as the third member,” meaning that the collection of recesses has a same length as a third member. That the collection of recesses has the same length does not mean each and every recess within the collection has the same length. Since the plurality of recesses in Lim creates a region which extends across the display device, such that this region is the same length as the third member, the claim is met by Lim.
Applicant pre-emptively argues that the etching process of Lim results in pores according to Figure 15 of Lim. The Examiner does not entirely agree with this characterization. The Examiner agrees that what is shown in Figure 15 of Lim is further depicted in Figures 16-19 of Lim. However, these figures do not negate the broader teachings within the disclosure of Lim. With respect to the claimed recess length, Lim teaches forming the recesses by either etching or a laser process, which are the same processes used to form the recesses of the present claims. Lim further teaches that such treatments can be further applied to increase the dimensions of the pores, leading to increased stress resistance. It is not seen how the process of Lim could not be used, and would not further be motived to create, recesses according to the present claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/               Primary Examiner, Art Unit 1783